Citation Nr: 1609491	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  15-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic myeloid leukemia, to include as a result of hazardous material exposure, including benzene.

2.  Entitlement to service connection for Graves' Disease (thyroid condition), to include as a result of hazardous material exposure, including benzene, and as secondary to chronic myeloid leukemia.

3.  Entitlement to service connection for a seizure disorder, to include as a result of hazardous material exposure, including benzene, and as secondary to chronic myeloid leukemia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972, with Naval Reserve service from December 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the August 2013 rating decision, the RO adjudicated the claims based on a theory of direct service connection, but have since readjudicated them twice to include a theory of presumptive service connection claim based on herbicide exposure.  The record, however, shows that the Veteran confirmed in writing  that he is not claiming entitlement to service connection based on herbicide exposure, but is only claiming that these disorders resulted from benzene exposure (see statement received July 2013).  Accordingly, the cover page has been changed to reflect the Veteran's assertions.

The Board has expanded the issue of entitlement to service connection for right arm seizures to encompass a seizure disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's chronic myeloid leukemia did not manifest during service, did not manifest to a compensable degree within one (1) year of service, and is not a result of hazardous material exposure, including benzene.

2.  The probative and competent evidence of record demonstrates that Graves' Disease (thyroid disorder) was neither incurred in, nor aggravated by, active military service, did not result from hazardous material exposure, including benzene, and did not result from chronic myeloid leukemia.

3.  The probative and competent evidence of record demonstrates that a seizure disorder was neither incurred in, nor aggravated by, active military service, did not result from hazardous material exposure, including benzene, and was not caused or aggravated by chronic myeloid leukemia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic myeloid leukemia, to include as a result of hazardous material exposure, including benzene, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, (2015).

2.  The criteria for service connection for Graves' Disease (thyroid disorder), to include as a result of hazardous material exposure, including benzene, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2015).



3.  The criteria for service connection for a seizure disorder, to include as a result of hazardous material exposure, including benzene, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A letter dated in August 2013 informed the Veteran of the evidence necessary to support his service connection claims.  The letter also satisfied Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim.  Although the Board recognizes that the Veteran was not provided with notice of how to substantiate a claim for service connection based on an already-service-connected disorder (i.e., secondary service connection), a letter dated in October 2014 satisfied the requirements of the VCAA by providing him with such notice.  Additionally, his claims were readjudicated in a January 2015 Statement of the Case, which provided him with specific 38 C.F.R. § 3.304(f)(3) notice of the evidentiary requirements for substantiating a claim based on an already- service-connected disorder, and again in an October 2015 Supplemental Statement of the Case. Apart from the statutory and regulatory compliance, there is no prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the aforementioned documentation.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA's duty to assist has also been satisfied. The claims file contains the Veteran's service treatment records, post-service VA and private treatment records, and an October 2015 VA Compensation & Pension (C&P) report from a VA clinician.  The claims file also contains the Veteran's personal statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

The October 2015 C&P report shows that the clinician reviewed the complete evidence of record, including the Veteran's service and post-service treatment records, the opinion letter from his VA physician, and his personal statements in support of his claim.  In opining that it is less likely than not that the Veteran's chronic myeloid leukemia is the result of any incident of service, to include benzene exposure, the examiner provided well-rationalized reasons and bases, including probative findings from established medical literature, to support her conclusion.  Accordingly, this report is adequate upon which to base a decision in this case.  

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination is not warranted for the claims of entitlement to service connection for Graves' Disease (thyroid) and a seizure disorder , as there is no competent lay or medical evidence to suggest that any such condition began during, or was the result of, active duty service.  Rather, the only suggested relationship between the claimed disorders and active duty service comes from the Veteran himself. As discussed in more detail below, the Veteran contends that his alleged exposure to benzene caused chronic myeloid leukemia, which in turn led to Graves's Disease and a seizure disorder. To the extent that he is so arguing, his lay statements relating his claimed disabilities to active service are not competent, and no medical evidence has been submitted to support such a proposition.  The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions, such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing a thyroid or seizure disorder, or linking such disorder to active duty service.  

Moreover, although he was provided with VCAA notice of how to substantiate a service connection claim, the Veteran has presented no evidence of the current existence of Graves' Disease, another thyroid disorder or a seizure disorder.  Therefore, this matter is not a case in which the lay opinions of the Veteran may serve to establish any association between his disorder and active duty service.  As such, the Board finds that an examination is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).    


Entitlement to service connection for chronic myeloid leukemia, to include as a result of hazardous material exposure, including benzene.

The Veteran claims that his chronic myeloid leukemia is a result of his active duty service aboard the USS PONCHATOULA AO-148.  He specifically states that, as a crewmember with the ship's refueling program (UNREP or underway replenishment), he was required to clean fuel tanks with cloths soaked in benzene without the use of any protective equipment (including gloves), thus being exposed to benzene and its fumes for extended periods of time.

As an initial matter, the Veteran's service personnel records confirm that he served aboard the PONCHATOULA in "water transportation occupations."  Although these records fail to show any evidence that the Veteran was tasked with cleaning out fuel tanks, the Board will presume the Veteran's statements concerning his exposure to benzene are credible.

Although the Veteran asserts that he was in sick bay for four (4) days after one fuel tank cleaning session, review of his service treatment records shows no evidence of complaints of, treatment for, or a diagnosis that could be associated with exposure of the skin to chemicals and/or noxious fumes.  There are also no reports suggesting symptoms that could be related to chronic myeloid leukemia, a thyroid disorder or a seizure disorder.  

Post-service private treatment records show that the Veteran was first diagnosed with chronic myeloid leukemia in August 2010 - approximately 38 years after active service.  He began treatment with various VA Medical Centers (VAMC) beginning in October 2010.  These records show that the Veteran continued to receive treatment for complications of the disease through August 2015, including undergoing a bone marrow/stem cell transplant in December 2013; the most recent reports show that the disease was in remission.  

Also of record is a June 2013 letter from a physician with the New Mexico VA Health System.  In her letter, Dr. J.M. opined that, based on the Veteran's self-reported history of cleaning out fuel tanks with rags soaked in benzene and without respiratory or skin protection, it is as likely as not that his chronic myeloid leukemia is the result of benzene exposure in service, adding that benzene exposure is known to cause leukemia.  In support of her opinion, she cited a two-page fact sheet published by the US Department of Health and Human Services' (HHS) Agency for Toxic Substances Disease Registry (ATSDR), entitled "Long-term exposure to high levels of benzene in the air can cause leukemia."  The document discusses how a person may be exposed to benzene and how it can affect one's health.  Significantly, while it states that such long-term exposure to high levels of benzene in the air can cause leukemia, it only cites acute myeloid leukemia (AML) as possibly related to such exposure.  This is a different type of cancer than the Veteran's chronic myeloid leukemia; chronic myeloid leukemia is not mentioned anywhere in the report.  

In October 2015, the Veteran's file was reviewed by a VA physician to obtain an opinion on the likelihood that his chronic myeloid leukemia was incurred in, or caused by his hazardous materials/benzene exposure while cleaning ship fuel tanks in service.  In finding that it is less likely than not that the Veteran's chronic myeloid leukemia was incurred in, or caused by such duty, the examiner first noted that there was no evidence of a chemical-related injury or illness in his service treatment records.  She then observed that, while the HHS ATSDR fact sheet specifically stated that "[l]ong-term exposure to high levels of benzene in the air can cause leukemia, particularly acute myelogenous leukemia," the available evidence failed to provide substantiation that the Veteran experienced long-term and high-level exposure, noting that his DD 214 showed 9.5 months of foreign and/or sea duty out of nearly four years in active duty.  Further, she noted that he was not diagnosed with acute myelogenous leukemia, rather, his chronic myeloid leukemia presented in an accelerated phase after a six-month history of unusual fatigue.  She then cited studies to support her finding that "the medical literature supports an association between benzene and acute myelogenous leukemia that is dose-dependent.  However, support for an association with chronic myelogenous leukemia is sparse and conflicting," adding that one study found that "[n]o associations were found for chronic myeloid leukemia." (emphasis added).  

Additionally, the clinician observed that a number of case studies found that the risk of leukemia from prior benzene exposure drops off significantly such that it is "small or even absent 10-15 years after exposure has been stopped."  In this regard, she noted that the Veteran was not diagnosed with chronic myeloid leukemia until approximately 40 years after exposure, "a point well beyond which an influence of benzene would be expected."  Extrapolating from the data with benzene, she found that it was reasonable to estimate that the Veteran's diagnosis would also excessively lag exposure to other possible related and unidentified chemical agents.  She added that, even assuming the Veteran had been exposed to high doses of chemicals for extended durations and that a diagnosis of chronic myeloid leukemia can potentially be associated with that exposure, his chronic myeloid leukemia diagnosis is expected to be temporally unrelated, given the prolonged duration of
time elapsed since exposure.  Finally, the clinician found that, following service, the Veteran worked as a plumber and endorsed significant welding history, so that the effects of post-service exposures could not be excluded.

The preponderance of the probative evidence is against the claim. The most probative evidence is the October 2015 VA clinician's report.  As discussed above, her opinion that it is less likely than not that the Veteran's chronic myeloid leukemia was the result of any aspect of active duty service was based on a thorough review of the complete evidence of record, including the Veteran's service and post-service treatment reports, his personal statements of record and those of his "buddy," the Navy Lieutenant Commander, as well as multiple research studies that found little support for the assertion that benzine exposure results in chronic myeloid leukemia.    

In this respect, the Board has also considered the June 2013 opinion of the VAMC physician, Dr. J.M., who opined that it is at least as likely as not that the Veteran's chronic myeloid leukemia was the result of benzene exposure in service. 
The Board has the responsibility to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others, provided it offers an adequate basis for so doing.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As reiterated in Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion.  Indeed, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As noted above, in support of her conclusion, Dr. J.M. appears to have relied only on the HHS ATSDR fact sheet, which found that long-term exposure to high levels of benzene in the air can cause leukemia, particularly acute myelogenous leukemia.  As pointed out by the October 2015 VA clinician, however, the fact sheet cited a possible association between benzene exposure and acute myeloid leukemia, a completely different type of leukemia than the Veteran's chronic myeloid leukemia. Other than this document, Dr. J.M. failed to provide any rationale for her opinion.  Conversely, as discussed above, the VA examiner provided a well-reasoned rationale for her opinion that the Veteran's chronic myeloid leukemia is less likely than not the result of service.  As such, the Board finds the most probative evidence of record to be that of the VA examiner and accords little probative weight to the 2013 opinion of Dr. J.M.

The Board has also considered the Veteran's assertions, as well as the "buddy" statement of the Lieutenant Commander, concerning his claimed disorder.  Although the Court has held that laypersons, like the Veteran, are competent to report what they experience with their own senses (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), they are not competent to offer an opinion on a matter requiring medical expertise, such as the etiology of a complex disease such as chronic myeloid leukemia.  Therefore, as neither the Veteran, nor his "buddy" have been shown to be competent to offer an opinion on a matter requiring medical expertise, their assertions are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board concludes that service connection for chronic myeloid leukemia is not warranted.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).    


 Entitlement to service connection for Graves' Disease (thyroid condition) to include as a result of hazardous material exposure, including benzene, and as secondary to chronic myeloid leukemia.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability.  Id. See also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran's service treatment records contain no findings, complaints or symptoms of, treatment for, or a diagnosis of a thyroid condition or a seizure disorder.  

His post-service treatment records show that, in September 2010, the Veteran's private oncologist noted that he had a history of Graves' Disease.  An October 2010 VAMC treatment record specifically indicated that he had a "history of Graves' Disease, which was treated ...."  While subsequent VAMC treatment records also mention a history of the condition, there are no treatment reports to show that the Veteran was ever diagnosed with Graves' Disease or another thyroid condition during the pendency of this appeal (i.e., since April 2012).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  

Service connection for Graves' Disease (thyroid condition) is not for application.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 supra.  Without probative evidence showing that the Veteran has a diagnosis of Graves' Disease or another thyroid condition, there can be no service connection.  


Entitlement to service connection for a seizure disorder, to include as a result of hazardous material exposure, including benzene, and as secondary to chronic myeloid leukemia.

The Veteran avers that he as a seizure disorder secondary to chronic myeloid leukemia.  

His service treatment records are negative for complaints or symptoms of, treatment for, or a diagnosis of a seizures or a seizure disorder.  
 
Post-service VAMC treatment reports show that, in December 2013, the Veteran was prescribed Ativan and other medications to prevent seizures caused by Busulfan, a drug used in his chemotherapy regimen; subsequent treatment records are negative for seizures.     

Although the record shows that the Veteran had a seizure disorder during the pendency of this claim, and that it appears to have been the result of the treatment for his chronic myeloid leukemia, because the Veteran is not service-connected for chronic myeloid leukemia, service connection for a seizure disorder secondary to this disease is not applicable.  Further, because there has been no probative evidence to show that a seizure disorder was the direct result of some event, injury or disease in service, service connection for a seizure disorder on a direct basis is also not for application.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply, as there is not an approximate balance of probative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).    


ORDER

Service connection for chronic myeloid leukemia, to include as a result of hazardous material exposure, including benzene, is denied.

Service connection for Graves' Disease (thyroid condition), to include as a result of hazardous material exposure, including benzene, and as secondary to chronic myeloid leukemia, is denied.

Service connection for a seizure disorder, to include as a result of hazardous material exposure, including benzene, and as secondary to chronic myeloid leukemia, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


